DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/18/2021 is acknowledged.  Claims 1-2, and 9 have been amended.  

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.  The amendment of the claim 1 has not overcome the prior art.  Please see the rejection below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US 2014/0326952 A1) in view of Maszara et al. (US 7871873 B2).
Regarding claim 1, Kuhn teaches a method of forming a device structure (method in Figs. 1A-1N of Kuhn) with dielectric isolation, the method comprising: 
forming a plurality of nanosheets (stack 120 of layers 102-104’ in Fig. 1A of Kuhn) of alternating material layers as a stack on a bulk semiconductor wafer (100), a bottom nanosheet material layer (sheet 102 in Fig. 1a) of the stack comprising Si and Ge; 
etching through the plurality of nanosheets to form (i) two or more nanowire stacks (as shown in Fig. 1B, the stack 120 is etched to form the nanowire stacks, or fins, 107) on the bulk semiconductor wafer and (ii) one or more trenches (spaces between adjacent fins 107) between the two or more nanowire stacks.
But Kuhn does not teach that the one or more trenches between the two or more nanowire stacks are such that a base of the trenches is substantially coplanar with an interface between (i) the bulk semiconductor wafer and (ii) a bottom nanowire comprising Si and Ge; subsequent to etching through the plurality of nanosheets, forming spacers covering sidewalls of the two or more nanowire stacks; and oxidizing a top portion of the bulk semiconductor wafer through the trenches, wherein the oxidizing forms a dielectric isolation region in the top portion of the bulk semiconductor wafer.  
Maszara teaches a method of forming an isolation structure in a finFET device (Figs. 3-12 of Maszara).  The method comprises: forming an etch stop layer (304 in Fig. 4 of Maszara) as a top surface of a substrate (300 including 304); forming a semiconductor material layer (310 in Fig. 5) over the etch stop layer; etching through the semiconductor material layer to form (i) two or more fins (342 in Fig. 8) on the substrate and (ii) one or more trenches (356) between the two or more fins such that a as shown in Fig. 8 of Maszara); subsequent to etching to form the fins, forming spacers (352 in Fig. 9 of Maszara) covering sidewalls (354) of the two or more fins; and oxidizing a top portion of the substrate through the trenches (as shown in Fig. 11 of Maszara), wherein the oxidizing forms a dielectric isolation region (372 in Fig. 11) in the top portion of the bulk semiconductor wafer; finally, removing the spacers and forming a gate structure (392 in Fig. 13 of Maszara).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the isolation structures of Kuhn (103 in Fig. 1C of Kuhn) as according to Maszara in order to obtain more consistent, predictable and well-defined fin height in the finFET device (which is highly desirable for finFET device, as stated in column 8 lines 48-54 of Maszara).
As incorporated, the lowest SiGe layer 102 in Fig. 1B of Kuhn is analogous to the etch-stop layer 304 of Maszara, and the trenches between the fins (107 in Fig. 1B of Kuhn) would only go to the level of the top surface of the lowest SiGe layer 102.  The oxidation to form the isolation structure (372 in Fig. 11 of Maszara) with top surface of the isolation structure coplanar to bottom of the fins.  The spacers 352 are formed on the sidewalls of the nanowire stacks 107 as shown in Fig. 10 of Maszara and then the oxidizing step is performed to form the isolation region.
Regarding claim 6, Kuhn in view of Maszara teaches all the limitations of the method of claim 1, but does not teach wherein the top portion of the bulk semiconductor 
However, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have changed the thickness of the isolation structure to the range of from about 100 angstroms to about 500 angstroms, since such thickness would provide an adequate isolation for the nanowire stacks, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges of a result-effective variable involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955)).
 Regarding claim 7, Kuhn in view of Maszara teaches all the limitations of the method of claim 1, and also teaches wherein the plurality of nanosheets comprises alternating layers of a sacrificial material (102 and 102’ in Fig. 1A of Kuhn) and a channel material (104 and 104’) as the stack on the bulk semiconductor wafer.  
Regarding claim 8, Kuhn in view of Maszara teaches all the limitations of the method of claim 7, and also teaches wherein the sacrificial material comprises silicon germanium (SiGe) and the channel material comprises silicon (Si) (as described in [0012] of Kuhn).  
Regarding claim 12, Kuhn in view of Maszara teaches all the limitations of the method of claim 7, and also teaches wherein the sacrificial material comprises silicon germanium (SiGe) and the channel material comprises Si (as described in [0012] of Kuhn), and wherein the oxidizing results in an inverted triangular-shaped region of the SiGe in a first nanosheet in the stack (as shown in Fig. 11 of Maszara).  
Regarding claim 16, Kuhn in view of Maszara teaches all the limitations of the method of claim 1, and also teaches wherein the oxidizing comprises: annealing the bulk semiconductor wafer in an oxygen ambient under conditions sufficient to form the dielectric isolation region in the top portion of the bulk semiconductor wafer (as described in column 8 lines 32-36 of Maszara).  
Regarding claim 19, Kuhn in view of Maszara teaches all the limitations of the method of claim 1, and also teaches wherein the dielectric isolation region is continuous along the top portion of the bulk semiconductor wafer beneath the nanowire stacks (as shown in Fig. 11 of Maszara).  
Regarding claim 20, Kuhn in view of Maszara teaches all the limitations of the method of claim 1, and also teaches wherein the spacers are formed from a nitride material (as stated in column 7 lines 17-19 of Maszara).  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn in view of Maszara, as a applied in claim 1 above, and further in view of Rachmady et al. (US 2014/0225065 A1).
Regarding claim 9, Kuhn in view of Maszara teaches all the limitations of the method of claim 1, but does not teach wherein the bottom nanosheet in the stack adjacent to the bulk semiconductor wafer is thicker than other nanosheets in the stack.  
Rachmady teaches a method of forming a finFET device (Figs. 3A-3M of Rachmady).  The method comprises: forming a plurality of nanosheets (309, 308-310 in Fig. 3A of Rachmady) on a bulk substrate (301); wherein the bottom nanosheet in the stack adjacent to the bulk substrate is thicker than other nanosheets above it (last few sentences of [0034] of Rachmady); and etching the nanosheets to form one or more nanowire stacks (304 in Fig. 3A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first nanosheet (bottom) of the stack thicker than other nanosheets in the stack in order to provide additional space between the substrate and the bottommost channel nanowire so that the gate dielectric and gate electrode can be formed (see last few sentences of [0034] of Rachmady)
Regarding claim 10, Kuhn-Maszara-Rachmady teaches all the limitations of the method of claim 9, and also teaches wherein the first nanosheet in the stack has a thickness of from about 20 nanometers to about 35 nanometers (as suggested in [0036] of Rachmady).  
Regarding claim 11, Kuhn-Maszara-Rachmady teaches all the limitations of the method of claim 9, and also teaches wherein individual nanosheets in the stack other than the first nanosheet have a thickness of from about 10 nanometers to about 25 nanometers (as suggested in [0036] of Rachmady).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn in view of Maszara, as a applied in claim 1 above, and further in view of Cheng et al. (US 2014/0124863 A1).
Regarding claim 13, Kuhn in view of Maszara teaches all the limitations of the method of claim 1, but does not teach the method further comprising: filling the trenches with a trench oxide prior to oxidizing the top portion of the bulk semiconductor wafer.  
Figs. 1-5 of Cheng).  After the fins are formed, a pair of spacers (308 in Fig. 3 of Cheng) are formed on the sidewalls of the fins.  After that, an oxide material (412 in Fig. 4 of Cheng) is deposited covering the spacers.  A thermal oxidation process is performed to form an insulating region on top surface of the fin (as shown in Fig. 5 and described in [0049] of Cheng).  After that, the oxide material is removed (see Fig. 6 of Cheng).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have filled the trenches with a trench oxide prior to oxidizing the top portion of the bulk semiconductor wafer in order to provide mechanical support for the fins and prevent the fins from being tilt and shifted during oxidation (as discussed in [0049] of Cheng).
Regarding claim 14, Kuhn-Maszara-Cheng teaches all the limitations of the method of claim 13, and also teaches wherein the trench oxide fully fills the trenches in between the spacers (as combined in claim 13 above). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn in view of Maszara and Cheng, as a applied in claim 13 above, and further in view of Cai et al. (US 2013/0181263 A1).
Regarding claim 15, Kuhn-Maszara-Cheng teaches all the limitations of the method of claim 13, but does not teach wherein the trench oxide comprises silicon dioxide (SiO2) deposited using a high density plasma (HDP) or chemical vapor deposition (CVD) process.  
Fig. 1A-B of Cai). The method comprises a step of forming trench silicon dioxide (22 in Fig. 1B of Cai), wherein the silicon dioxide (SiO2) is deposited using a chemical vapor deposition (CVD) process (see [0023] of Cai; other deposition methods are possible but CVD is preferred due to its high step coverage).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have filled the trench oxide using CVD process, as according to Cai in order to have good step coverage.

Allowable Subject Matter
Claims 2, 4, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record does not disclose or fairly suggest a method comprising “prior to forming the plurality of nanosheets as the stack on the bulk semiconductor wafer, forming a dopant implantation region in the top portion of the bulk semiconductor wafer” along with other limitations of the claim.
Regarding claim 25, the prior art of record does not disclose or fairly suggest a method comprising “doping a top portion of a bulk semiconductor wafer; subsequently forming a plurality of nanosheets as a stack on the bulk semiconductor wafer;” and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822